Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 11-12 and 16 are objected to because of the following informalities:  
 	In claim 11, the limitations “the metal module” (line 1) and “the non-metal module” (line 2) referred to those that recited previously in claim 8, therefor claim 11 should depend on claim 8.
 	In claims 12 and 16, line 2, it is not understood what is meant by “a directing portion”.
 	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (U.S. Pub. No. 2006/0066331).
 	As to claim 1, Yoshida et al. discloses, in Figs. 1 and 7 (see other figures for the same similar reference numbers), an insulator (71) applied in a probe base (2), having a probe mounting hole (middle 71a) for passing a probe (1), characterized in that: the insulator (71) is a sheet structure and has a plurality of through holes (left and right 71a), a first surface (upper surface) and a second surface (lower surface), and the probe mounting hole (middle 71a) is disposed at a center of the insulator (71), and the first surface (upper surface) and the second surface (lower surface) are configured to be opposite to each other, and the probe mounting hole (middle 71a) and the through holes (left and right 71a) penetrate through the first surface (upper surface) to the second surface (lower surface), and regions of the first and second surfaces (upper and lower surfaces) without the probe mounting hole (middle 71a) or the through holes (left and right 71a) are coplanar. 
 	As to claim 3, Yoshida et al. discloses, in Figs. 1 and 7, the through holes (left and right 71a) are arranged around the probe mounting hole (middle 71a).
 	As to claim 7, Yoshida et al. discloses, in Figs. 1 and 7, a probe base (2), for testing a semiconductor component (IC), comprising: a base body (also called 2), with at least a testing zone (a recess of the device guide plate 4) provided for placing the semiconductor component (IC); at least a composite assembly (upper portion of base 2, 34), installed in the testing zone, and having at least a probe hole (34a, 34b) for installing a probe (1); and at least an insulator (71), being a sheet structure installed in the probe hole (34a, 34b), and having a probe mounting hole (middle 71a), a plurality of 
 	As to claim 8, Yoshida et al. discloses, in Figs. 1 and 7, the composite assembly (upper portion of base 2, 34) comprises at least a metal module (upper portion of base 2) and at least a non-metal module (34), and the metal module (upper portion of base 2) and the non-metal module (34) are assembled in a partial overlapped status (see Fig. 1 with the spaces on the left and right portions of the upper portion of base 2).
Claim(s) 1-3, 5, 7, 9-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staggert (U.S.P. 7,749,566).
 	As to claim 1, Staggert discloses, in Fig. 1, an insulator (1) applied in a probe base (2), having a probe mounting hole (for example hole 4f) for passing a probe, characterized in that: the insulator (1) is a sheet structure and has a plurality of through holes (4), a first surface (upper surface) and a second surface (lower surface), and the probe mounting hole (4f) is disposed at a center of the insulator (1), and the first surface (upper surface) and the second surface (lower surface) are configured to be opposite to each other, and the probe mounting hole (4f) and the through holes (4) penetrate through the first surface (upper surface) to the second surface (lower surface), and 
 	As to claim 7, Staggert discloses, in Fig. 1, a probe base (2), for testing a semiconductor component (not shown), comprising: a base body (also called 2), with at least a testing zone provided for placing the semiconductor component; at least a composite assembly (Fig. 1), installed in the testing zone, and having at least a probe hole (4) for installing a probe; and at least an insulator (1), being a sheet structure installed in the probe hole (4), and having a probe mounting hole (for example 4f), a plurality of through holes (4), a first surface (upper surface) and a second surface (lower surface), and the probe mounting hole (4f) being disposed at a center of the insulator (1), and the first surface (upper surface) and the second surface (lower surface) are configured to be opposite to each other, and the probe mounting hole (4f) and the through holes (4) penetrating through the first surface (upper surface) to the second surface (lower surface), and the regions of the first surface (upper surface) and the second surface (lower surface) without the probe mounting hole (4f) or the through holes (4) being coplanar. 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8, 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staggert (U.S.P. 7,749,566) in view of Yoshida et al. (U.S. Pub. No. 2006/0066331).
 	As to claim 8, Staggert discloses all of the limitations in the claim except for the composite assembly comprises at least a metal module and at least a non-metal module, and the metal module and the non-metal module are assembled in a partial 
 	As to claim 13, Staggert discloses, in Fig. 1, the region of the first surface (upper surface) without the probe mounting hole (4f) has an area A, and the total area of the through holes (4) falls within a range of 0.6A-0.8A. 
 	As to claim 14, Staggert discloses, in Fig. 1, the through holes (4) are arranged around the probe mounting hole (4f). 
 	As to claim 16, as best understood, Staggert discloses, in Fig. 1, the surface of the composite assembly provided for installing the semiconductor component has “a directing portion”.
Allowable Subject Matter
Claims 4, 6, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for allowance is that the art of record does not disclose, nor would it be obvious to modify the art of record so as to include the limitations, in combination with the other limitations, wherein each through hole has a width gradually decreasing from the first surface and the second surface towards the middle as claimed in the dependent claims 4 and 6; wherein the metal module has a first installing portion, and the non-metal module has a second installing portion, and the first installing portion and the second installing portion are corresponding concave and convex structures respectively, and the first installing portion and the second installing portion are engaged with each other during assembling as claimed in the dependent claims 11 and 15.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	Middlehurst et al.	5,527,189	Socket for Multi-Lead Integrated Circuit
 						Packages.
 	Butler et al.		6,798,229	Wide-Bandwidth Coaxial Probe.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N. TANG whose telephone number is (571)272-1971.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q. Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH N TANG/Primary Examiner, Art Unit 2867